524 F.2d 234
Charles CORBETT, Appellant,v.UNITED STATES of America, Appellee.
No. 75-1231.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 14, 1975.Decided Oct. 21, 1975.

Appeal from the United States District Court for the Western District of Missouri, Elmo B. Hunter, J.
Gerald E. Kamins, Tulsa, Okl., for appellant.
J. Whitfield Moody, Asst. U.S. Atty., Kansas City, Mo., for appellee.
Before HEANEY, BRIGHT and HENLEY, Circuit Judges.
PER CURIAM.


1
Charles Corbett appeals from a denial of his motions to set aside his plea of guilty and to vacate his sentence on the grounds that the plea of guilty was an involuntary one and the product of ineffective counsel.  We affirm on the basis of the unpublished opinion of the District Court.